 
 
I 
108th CONGRESS 2d Session 
H. R. 4396 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2004 
Mr. DeMint (for himself, Mr. Norwood, and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to clarify the exemption from the minimum wage and overtime compensation requirements of that Act for certain construction engineering and design professionals. 
 
 
1.Fair Labor Standards Act of 1938 Section 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended— 
(1)in paragraph (17), by striking the period at the end and inserting ; or; and 
(2)by adding at the end the following new paragraph: 
 
(18)any employee providing professional consulting services recognized by a 4-year degree or greater, professional licensure, professional certification, or at least 8 years of similar work experience, if— 
(A)the duties of the employee include— 
(i)interpretation and adherence to design documents and applicable construction codes; 
(ii)supervision during a project; 
(iii)interpretation of contract requirements through analysis of specifications and drawings; 
(iv)the application of a variety of testing and inspection techniques; 
(v)implementation of research methods; 
(vi)supervision of the inspection of materials and workmanship; or 
(vii)the interpretation of engineering principles and national, State, and local construction code requirements or of established codes (such as the Uniform Building Code) set by nationally recognized standard-setting organizations (such as the International Conference of Building Officials); and 
(B)the services of the employee relate to the preliminary or conceptual design and development, design, bidding, construction, or postconstruction evaluation phases of engineering, architecture, landscape architecture, land and hydrographic surveying, land use planning, natural, environmental, and earth sciences, or construction technology.. 
 
